 



Exhibit 10.11

EMPLOYMENT CONTINUITY AGREEMENT

     THIS EMPLOYMENT CONTINUITY AGREEMENT (this “Agreement”) is between LSB
BANCSHARES, INC., a North Carolina Corporation (referred to in this Agreement as
the “Company,” which term includes any subsidiary of the Company unless the
context clearly indicates otherwise), and RONALD E. COLEMAN, an executive of the
Company and a resident of North Carolina (the “Executive”), and is effective as
of January 1, 2004 (the “Effective Date”).

     The Company’s Board of Directors (the “Board”) acknowledges that the
Executive’s contributions to the growth and success of the Company will be
substantial.

     Outstanding management of the Company is essential to advancing the best
interests of the Company and its shareholders. The Board believes that the
objective of securing and retaining the Executive will be achieved if the
Executive is given assurances of employment security so that he will not be
distracted by personal uncertainties and risks.

     The Board believes that such assurances will secure the continued services
of the Executive in the performance of his regular duties and such extra duties
as may be required of him during periods of uncertainty and will enable the
Company to rely on such Executive to manage its affairs with less concern for
his personal risks.

     The Executive previously entered into an Employment Continuity Agreement
dated June 9, 1998, by and between the Company and the Executive (the “Prior
Employment Contract”), and such Prior Employment Contract currently sets forth
the terms and conditions of the Executive’s employment with the Company.

     The Stock Option and Compensation Committee of the Board (the “Committee”)
has recommended, and the Board has approved, entering into this amended and
restated Agreement with the Executive in order to achieve the foregoing
objectives.

     1. Prior Employment Contract. As of the Effective Date, the Executive and
the Company agree that the Prior Employment Contract shall be amended and
restated in its entirety in the form of this Agreement.

     2. Term. Upon execution by the Company and the Executive, this Agreement is
effective as of the Effective Date. Unless terminated in accordance with
Sections 4(a)(i) or 4(a)(ii) of this Agreement, the term of this Agreement will
commence as of the Effective Date and continue until the first anniversary of
the Effective Date, and the term of this Agreement shall automatically be
extended an additional one day whenever the term of the Agreement has less than
one year remaining, so that the term of the Agreement shall always have at least
one year remaining, unless terminated in accordance with Sections 4(a)(i) or
4(a)(ii) of this Agreement.

     3. Terms of Employment.

     (a) Positions and Duties. The Company agrees to employ the Executive, and
the Executive agrees to serve as an employee of the Company. The Executive shall

 



--------------------------------------------------------------------------------



 



perform such duties and responsibilities, in such capacity and with such
authority, for the Company as the Company may designate from time to time. Such
duties shall be of a type for which the Executive is suited by background,
experience and training, in the Company’s reasonable discretion. Excluding any
periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote his full professional attention and time during
normal business hours to the business and affairs of the Company and to perform
the responsibilities assigned to the Executive.

     (b) Working Facilities and Support Staff. The Executive is entitled to an
office of a size and with furnishings and other appointments at least equal to
those provided to the Executive before the Effective Date. The Executive is
entitled to secretarial and other assistance, and to such other facilities,
equipment, and supplies at least equal to those provided to the Executive before
the Effective Date.

     (c) Expenses Generally. The Executive is entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Executive in
accordance with the Company’s policies and procedures.

     (d) Meetings, Conventions, and Seminars. The Executive is encouraged to
attend seminars, professional meetings and conventions, and educational courses
that are reasonably related to the Executive’s employment with the Company. The
cost of travel, tuition or registration, food, and lodging for attending those
activities shall be paid by the Company in accordance with the Company’s
policies and procedures for such reimbursement.

     (e) Promotional Expenses. The Executive is encouraged to incur reasonable
expenses for promoting the Company’s business. Such promotional expenses include
travel, entertainment (including memberships in social and athletic clubs),
professional advancement, and community service expenses. The Executive agrees
to bear those expenses except to the extent that those expenses are incurred at
the Company’s specific direction or those expenses are specifically authorized
by the Company as expenses that the Company may pay directly or indirectly
through reimbursement to the Executive.

     (f) Outside Activities. The Executive may (i) serve on corporate, civic, or
charitable boards or committees; (ii) deliver lectures, fulfill speaking
engagements, or teach at educational institutions; and (iii) manage personal
investments, provided that such activities do not materially interfere with the
performance of the Executive’s responsibilities for the Company. To the extent
that any such activities have been conducted by the Executive before the
Effective Date, such prior conduct of activities and any subsequent conduct of
activities similar in nature and scope shall not be deemed to interfere with the
performance of the Executive’s responsibilities for the Company.

     (g) Compensation. The Executive shall be entitled to an annual base salary
of no less than $97,000.00, as the same may be adjusted by the Company from time
to time (“Annual Base Salary”). In addition, the Executive shall be entitled to
participate in the various plans and programs (including employee benefit plans)
as may be offered by the

2



--------------------------------------------------------------------------------



 



Company from time to time, in accordance with the terms and provisions of such
plans or programs.

     4. Termination of Employment. The Executive’s employment with the Company
may be terminated at any time for any or no reason, with or without cause,
including any of the following events listed in Sections 4(a) or 4(b) below:

     (a) Non-Covered Terminations. The following events shall be considered
“Non-Covered Terminations” under this Agreement:

     (i) Termination of Employment on Disability. The Company, pursuant to a
resolution duly adopted by the Board, may terminate the Executive’s employment
if the Executive becomes Disabled by giving the Executive written notice of its
intention to terminate the Executive’s employment, subject to the terms and
conditions specified in the notice. If the Executive becomes Disabled and does
not return to the performance of his duties for the Company in accordance with
the terms and conditions set forth in the notice, the Executive’s employment
with the Company shall terminate. For purposes of this Agreement, “Disabled” has
the meaning set forth under the Long Term Disability Plan of Lexington State
Bank or any successor plan or amendment to such Plan.

     (ii) Termination of Employment on Death. If the Executive dies, his
employment shall automatically terminate as of the date of the Executive’s
death.

     (iii) Company’s Termination of the Executive for Cause. The Company’s
termination of the Executive’s employment with the Company for Cause. For
purposes of this Agreement “Cause” shall mean any of the following:

     (a) Use of illegal drugs by the Executive;

     (b) Any material breach by the Executive of any covenant, including the
covenant in Section 6(a) of this Agreement, causing material injury to the
Company or to the business reputation of the Company;

     (c) Any willful act or omission of the Executive which is injurious to the
Company or to the business reputation of the Company;

     (d) The dishonesty, fraud, malfeasance, negligence or misconduct of the
Executive;

     (e) The conviction of, or entry of a plea of guilty or no contest to, a
felony or crime involving moral turpitude by the Executive;

     (f) Failure of the Executive to materially comply with the policies of the
Company;

     (g) The continued failure of the Executive to perform substantially the
Executive’s duties with the Company (other than any

3



--------------------------------------------------------------------------------



 



such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Company which specifically identifies the manner in which the Company
believes that the Executive has not substantially performed the Executive’s
duties.

     (h) Failure of the Executive to materially follow lawful instructions of
the Board.

     (iv) Voluntary resignation by the Executive without Good Reason, as defined
in subparagraph (b)(ii) of this Section 4.

     (b) Covered Terminations. The following events shall be considered “Covered
Terminations” under this Agreement:

     (i) Company’s Termination of Executive Without Cause and Without an Offer
of Comparable Employment. The Company’s termination of the Executive’s
employment (1) without Cause (as defined in Section 4(a)(iii)) and (2) without
an offer of Comparable Employment with a Successor Employer or a Code §414
Affiliated Employer of the Company or of a Successor Employer that agrees to
assume and be bound by all terms and conditions of this Agreement and to become
the “Company” under this Agreement.

     (a) Code §414 Affiliated Employer shall mean an employer whose employees
would be aggregated with the employees of the Company, and treated as employed
by a single employer along with the employees of the Company, pursuant to Code
§414(b) “controlled groups of corporations”), Code 414(c) (“entities under
common control”), or Code 414(m)(5) (management affiliated service groups).

     (b) Comparable Employment shall mean, with respect to the Executive and a
termination of his employment with the Company, employment by a Successor
Employer or by a Code §414 Affiliated Employer (1) for salary or wages which are
equal to or greater than the salary or wages paid to the Executive by the
Company immediately prior to such termination of employment of the Executive,
(2) which does not require the Executive to relocate more than twenty-five
(25) miles from the Executive’s primary place of employment as of the Effective
Date, and (3) which does not result in a substantial reduction of the benefits
to which the Executive is entitled immediately prior to such termination of
employment of the Executive.

     (c) Successor Employer shall mean any entity that acquires substantially
all of the Company’s assets or any entity into which the Company was merged or
consolidated.

     (ii) Termination By the Executive With Good Reason. The termination of the
Executive’s employment with the Company by the Executive

4



--------------------------------------------------------------------------------



 



with Good Reason. Good Reason shall exist if the Company, without the
Executive’s consent: (a) substantially reduces the overall importance of the
Executive’s then current role, as determined by balancing any increase or
decrease in the scope of the Executive’s management responsibilities against any
increase or decrease in the relative sizes of the businesses, activities or
functions (or portions thereof) for which the Executive has responsibility;
provided, however, that none of (i) a change in the Executive’s title, (ii) a
change in the hierarchy, (iii) a change in the Executive’s responsibilities from
line to staff or vice versa, and (iv) placing the Executive on temporary leave
pending an inquiry into whether the Executive has engaged in conduct that could
constitute “Cause” under this Agreement, either individually or in the
aggregate, shall be considered Good Reason; (b) reduces the Executive’s Annual
Base Salary, unless a similar reduction is made for other senior executives of
the Company in response to market conditions, (c) substantially reduces the
aggregate benefits (on a cost basis) to which the Executive is entitled on the
Effective Date, unless a similar reduction is made for other senior executive
employees of the Company, (d) commits a breach of this Agreement which is not
remedied by the Company within thirty (30) days of receiving written notice from
the Executive of such breach, (e) requires the Executive to relocate more than
twenty-five (25) miles from the Executive’s principal place of employment as of
the Effective Date, (f) following a Change in Control, requires the Executive to
travel on Company business, without his consent, at least 50% more, on average,
than during the 12 months immediately preceding the Change in Control, or
(g) any successor or assignee of the Company fails to assume and perform the
Company’s obligations under this Agreement. Executive will be entitled to
receive Severance Payments under Section 5(b)(i) of this Agreement on account of
his voluntary termination under this Section 4(b)(ii) only if such voluntary
termination with Good Reason occurs within six months after an event described
in this Section 4(b)(ii), or within six months after the last in a series of
such events.

     (iii) Termination by the Executive Following a Change in Control. The
termination of the Executive’s employment with the Company by the Executive if
the Company or the Board, without the Executive’s written consent, violates or
takes direct action or inaction that would violate the Company’s code of ethics
as in effect immediately prior to the Change in Control.

     (c) Other Terminations. Any termination of the Executive’s employment with
the Company that is not listed in Sections 4(a) or 4(b) above shall be deemed to
be a Non-Covered Termination under Section 4(a) above.

     (d) Change in Control. For purposes of this Agreement, a “Change in
Control” occurs if, after the Effective Date, (i) either (A) any Person (other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or the Company itself) becomes the owner or beneficial owner
of Company securities having 20% or more of the combined voting power of the
then outstanding Company securities that may be cast for the election of the
Board (other than as a result of an issuance of securities initiated by the
Company, or open market purchases approved by

5



--------------------------------------------------------------------------------



 



the Board, as long as the majority of the Board approving the purchases are
directors at the time the purchases are made); or (B) a cash tender or exchange
offer for 20% or more of the combined voting power of the then outstanding
Company securities that may be cast for the election of the Board is effected, a
merger, consolidation, reorganization or other business combination involving
the Company occurs, a sale of all or substantially all of the Company’s assets
occurs, a contested election of directors occurs, or any combination of these
transactions or similar events occur, and (ii) at any time, the Continuing
Directors (as defined below) cease to constitute a majority of the Board or any
successor’s board for whatever reason.

     For purposes of the preceding paragraph, “Continuing Director” means any
member of the Board while a member of the Board, and who (i) was a director of
the Company before the consummation of the transactions described in the
preceding sentence or (ii) whose subsequent nomination for election or election
to the Board was recommended or approved by a majority of the Continuing
Directors then serving on the Board with each such member then being treated as
a director in (i); and “Person” means any individual, firm, corporation,
partnership, limited liability company, trust or other entity, including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
and any successor (by merger or otherwise) of such entity.

     5. Post-Termination Payment Obligations of the Company.

     (a) Non-Covered Terminations. If the Executive’s employment with the
Company terminates by reason of a Non-Covered Termination under Section 4(a),
then no further remuneration shall be paid to the Executive pursuant to this
Agreement after such termination of employment, and the Executive shall only be
entitled to remuneration thereafter pursuant to the terms and conditions of his
employment with the Company which has accrued but not been paid.

     (b) Covered Terminations. If the Executive’s employment with the Company
terminates by reason of a Covered Termination under Section 4(b), then, in
addition to any accrued remuneration to which the Executive may otherwise be
entitled pursuant to the terms and conditions of his employment with the
Company, the Executive shall receive the following additional remuneration from
the Company:

     (i) Severance Payments. The Company shall pay to the Executive an amount on
the first day of each month during the Severance Period equal to one-twelfth
(1/12) of the Annual Base Salary. Additionally, the Company shall pay to the
Executive an amount on the first day of each month during the Severance Period
equal to one-twelfth (1/12) of any bonuses or other taxable cash compensation
other than the Annual Base Salary which was awarded to the Executive during the
calendar year preceding the calendar year in which occurs the date of the
Executive’s termination of employment with the Company. For purposes of this
Agreement, the term “Severance Period” means a one- (1) year period beginning on
the date on which the Executive’s employment with the Company terminated, unless
the Executive’s employment with the Company terminates within six (6) months
after a Change in Control has occurred, in which

6



--------------------------------------------------------------------------------



 



case the term “Severance Period” means a two- (2) year period beginning on the
date on which the Executive’s employment with the Company terminated. The
Company’s obligation to make and the Executive’s right to receive the payments
described in Section 5(b) (the “Severance Payments”) shall cease immediately in
the event that the Executive violates the Covenant Not to Compete contained in
Section 6(c)(i).

     (ii) Payment of COBRA Premiums. During the Executive’s Severance Period,
the Company shall reimburse the Executive for the premiums required to be paid
under the Company’s group health plans to provide the Executive and all
dependents of the Executive with the continuation coverage available under Code
§4980B and ERISA §§601-608. Such reimbursements shall be provided to the
Executive promptly following the date of submission of such expenses to the
Company. Notwithstanding the foregoing, no provisions of this subsection
(b) shall be interpreted, or are intended to, change the terms and provisions of
any group health plan of the Company. Reimbursements under this subsection
(b) shall only be made to the extent that the Executive and/or his eligible
dependents have obtained continuation coverage under the terms and provisions of
the group health plans of the Company, and the ability of the Executive and/or
his eligible dependents to obtain such coverage shall be governed exclusively by
the terms and provisions of the group health plans themselves.

     (c) Withholding on Payments. All payments made or services provided to the
Executive under this Agreement shall be subject to applicable withholdings,
including federal and state income or other taxes and Social Security taxes.

     (d) Other Remuneration from Company. As of the date of termination of the
Executive’s employment with the Company, the Executive’s rights to any
particular employee benefit will be governed by applicable law and the terms and
provisions of the Company’s various employee benefit plans and arrangements. The
date of termination of the Executive’s employment with the Company shall be used
in determining benefits under all Company employee benefit plans.

     (e) Payment Limitation. If the amounts to be paid to the Executive under
this Agreement would cause the Executive to be subject to the Code §4999 excise
tax, then to the extent that the total “parachute payments” (as defined in Code
§280G(b)(2) are equal to or greater than three (3) times the Executive’s “base
amount” (as defined in Code §280G(b)(3)), the amounts to be paid to the
Executive under this Agreement which would constitute “parachute payments” shall
be reduced to the extent necessary so that the total “parachute payments” shall
be $1.00 less than three (3) times the Executive’s “base amount”; but the
amounts to be paid shall be so reduced only if the Executive would be
economically better off, on an after tax (federal and state income and federal
excise) basis, receiving less under this Agreement because of the Code §4999
excise tax that would otherwise apply to the higher amount otherwise payable
under this Agreement. The Company shall have complete discretion to appoint
competent tax experts to make the calculations required by this Section, and the
calculations made by such experts shall be final and binding upon both the
Company and the Executive. Any

7



--------------------------------------------------------------------------------



 



reductions required under this Section shall come first from the payments
required under Section 5(b)(i), and then from other payments required under
Section 5(b) in the sole discretion of the Company.

     (f) FDIC Compliance Limitation. If the amounts to be paid to the Executive
under this Agreement would cause the Executive to receive a payment in violation
of 12 CFR §359 (or the corresponding provisions of any future regulations
promulgated under Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C.
§1828(k)), then, after seeking the approval of the FDIC to nonetheless make
payment of such amounts, if such approval is not forthcoming, such amounts shall
be limited so that no violation of such regulations will occur.

     (g) Waiver and Release. The Company’s obligation to pay amounts to be paid
under Section 5(b) of this Agreement shall be contingent upon the Executive
executing and not revoking a Waiver and Release in the form attached to this
Agreement as Exhibit A.

     6. Executive Covenants.

     (a) Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge, or data relating to the Company and its business, which is obtained
by the Executive during the Executive’s employment by the Company and which is
not public knowledge (other than by acts by the Executive or his representatives
in violation of this Agreement). During and after the termination of the
Executive’s employment with the Company, the Executive shall not, without the
Company’s prior written consent, communicate or divulge any such information,
knowledge, or data to anyone other than the Company and those designated by it
to receive such information, knowledge, or data except pursuant to an order of a
court or governmental agency. If the Executive violates this Section 6(a), any
unpaid remuneration under Section 5(b) shall immediately be forfeited as of the
date of the violation.

     (b) Records and Files. All records and files concerning the Company or the
Company’s customers belong to and shall remain the property of the Company. In
the event that the Executive’s employment is terminated for any reason, he shall
immediately return to the Company all such records and files, including copies
and files and records stored on disks or in other electronic format.

     (c) Covenant Not to Compete.

     (i) The Executive agrees that if his employment terminates for any reason
other than when he becomes Disabled or dies, then during the Severance Period
(defined in Section 5(b)(i)) and within Davidson County, North Carolina, all
counties contiguous to Davidson County, North Carolina, and all counties in
which the Company has a banking office on the date of termination of the
Executive’s employment, he shall not serve as an employee of, or become a
director of, or render advisory or other services for, or in connection with, or

8



--------------------------------------------------------------------------------



 



make any financial investment in excess of 5% of the outstanding capital stock
of, a bank or other financial institution that provides services or products
that are the same as, similar to, or otherwise competitive with the services or
products provided by the Company. The Executive further agrees that during the
Severance Period (defined in Section 5(b)(i)), he shall not actively induce any
Company employee to terminate employment with the Company in favor of promised
or prospective employment with or on behalf of the Executive or the Executive’s
post-termination employer.

     (ii) The Executive agrees and acknowledges that any breach of the covenants
contained in this Section 6(c) shall cause irreparable injury to the Company,
and that the remedy at law for any such breach shall be inadequate, and that the
Company shall be entitled to appropriate equitable relief, including injunctive
relief, in addition to any other available remedies.

     (iii) The covenants contained in this Section 6(c) shall inure to the
benefit of the Company and its affiliated employers and subsidiaries and their
successors.

     (iv) The Executive acknowledges that the extension of the Severance Period
following a termination of employment that occurs within six (6) months
following a Change in Control, constitutes valuable additional consideration
beyond the consideration provided to the Executive under the Prior Employment
Contract, and that such consideration is adequate for the Executive’s promises
in this Agreement. The restrictions contained in this Section 6(c) are
considered by the parties hereto to be fair and reasonable and necessary for the
protection of the legitimate business interests of the Company. If the scope of
any restriction contained in this Section 6(c) is determined by a court of
competent jurisdiction to be too broad to permit enforcement of such restriction
to its full extent, then such restriction shall be enforced to the maximum
extent permitted by law, and the Executive hereby consents and agrees to such
scope as may be judicially modified.

     (v) Notwithstanding Section 5(b), if the Executive violates this
Section 6(c), any unpaid remuneration under Section 5(b) shall immediately be
forfeited as of the date of any violation.

     (vi) The Executive agrees that the time period of the covenants in this
Section 6(c) shall not be reduced, but shall be extended, by any period of time
during which the Executive is in violation of any such covenant or any period of
time required for litigation by the Company to enforce any such covenant.

     7. Legal Fees and Expenses. The Company shall pay all reasonable legal fees
and expenses, if any, incurred by the Executive in successfully obtaining,
enforcing, or defending any right or benefit provided by this Agreement.
Payments under this Section are in addition to the remuneration provided by
other sections of this Agreement.

9



--------------------------------------------------------------------------------



 



     8. Governing Law. This Agreement and performance hereunder and all suits,
actions and other proceedings hereunder shall be construed in accordance with
and under and pursuant to the laws of the State of North Carolina (except its
choice of law provisions to the extent that they would require the application
of the laws of a state other than the State of North Carolina), and in any suit,
action or other proceeding that may be brought arising out of, in connection
with, or by reason of this Agreement, the laws of the State of North Carolina
(except its choice of law provisions to the extent that they would require the
application of the laws of a state other than the State of North Carolina) shall
be applicable and shall govern to the exclusion of the law of any other forum,
without regard to the jurisdiction in which any suit, action or other proceeding
may be instituted.

     9. Amendment. This Agreement may not be amended except by the written
agreement of the Executive and the Company (with the Company acting by adoption
of a resolution by the Board recommended by the Committee).

     10. Binding Effect. The parties agree that this Agreement is enforceable
under the laws of the State of North Carolina. This Agreement is binding on the
Company, its successors, and assigns and on the Executive and his personal
representatives; and the Company will not consolidate or merge into or with
another corporation, or transfer all or substantially all of its assets to
another entity (the “Successor”) unless the Successor entity shall assume this
Agreement, and upon such assumption, the Executive and the Successor shall
become obligated to perform the terms and conditions of this Agreement. This
Agreement inures to the benefit of and is enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees. If the Executive dies while any amounts
are payable under this Agreement, all such amounts, unless otherwise provided,
shall be paid in accordance with the terms of this Agreement to the Executive’s
spouse, or if none, to his devisee, legatee, or other designee or, if there be
no such designee, to his estate.

     11. Notice. For purposes of this Agreement, notices and all other
communications shall be in writing (except notice of termination of employment
by the Company without cause or for cause, which may be oral and shall be
effective when given orally, but which shall be confirmed in writing to the
Executive within five business days thereafter, and except for notice of a
voluntary termination of employment by the Executive, which may be oral and
shall be effective when given orally, but which shall be confirmed in writing to
the Company within five business days thereafter) and are effective when
delivered or mailed by United States registered mail, return receipt requested,
postage prepaid, addressed to the Executive or his personal representative at
his last known address or when hand delivered to the Executive’s last known
address. All notices to the Company shall be directed to the attention of the
Chairman of the Board. Such other addresses may be used as either party may have
furnished to the other in writing. Notices of change of address are effective
only upon receipt.

     12. Miscellaneous. This Agreement contains all of the understandings and
representations between the parties hereto pertaining to the subject matter
hereof and supersedes all undertakings and agreements, whether oral or in
writing, if any, previously entered into by them with respect thereto. Headings
contained herein are for convenience reference only and shall not in any way
affect the meaning or interpretation of this Agreement. All payments under this
Agreement shall be subject to applicable income, excise and employment tax
withholding

10



--------------------------------------------------------------------------------



 



requirements. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing signed by the Executive and the Company. A waiver of any breach of or
compliance with any provision or condition of this Agreement is not a waiver of
similar or dissimilar provisions or conditions. The invalidity or
unenforceability of any provision of this Agreement does not affect the validity
or enforceability of any other provision of this Agreement, which remains in
full force and effect.

     13. No Assignment. The Executive may not assign, alienate, anticipate, or
otherwise encumber any rights, duties, or amounts that he might be entitled to
receive under this Agreement.

     14. No Strict Construction. If there is a dispute about the language of
this Agreement, the fact that one party drafted this Agreement shall not be used
in its interpretation or enforcement.

     15. Affirmation. The Executive acknowledges that he has carefully read this
Agreement, that he knows and understands its terms and conditions, and that he
has had the opportunity to ask the Company any questions he might have had prior
to signing this Agreement. The Executive also acknowledges that he has had the
opportunity to consult an attorney of his choice (at his expense) to review this
Agreement before signing it.

     16. Covenants. The covenants contained in this Agreement shall survive
cessation of the Executive’s employment with the Company as set forth in this
Agreement, regardless of who causes the cessation or the reason for the
cessation.

     17. Non-Binding Mediation Required Prior to Litigation. The parties agree
that in the event that any disagreement arises under this Agreement concerning
any payment of remuneration to be made under this Agreement, or the
interpretation or application of this Agreement, or any of the provisions of
this Agreement, or any other matter with respect to the employment of the
Executive by the Company pursuant to this Agreement, other than matters covered
by Section 6 of this Agreement, then prior to the institution of any litigation
by either party, such disagreement shall be first mediated by the parties who
will use one mediator agreeable to them (or who is selected by two mediators
each agreeable to one of the parties hereto if the parties are unable to agree
unanimously on one mediator). Notwithstanding the foregoing, the parties agree
that such non-binding mediation shall not be required prior to the institution
of litigation by the Company to obtain injunctive or other equitable relief to
enforce any of the covenants in Section 6 of this Agreement. Any such mediation
shall not be binding upon either party, and the cost of any such mediation
proceedings, other than the Executive’s legal fees and expenses, the payment of
which shall be governed by the provisions of Section 7 of this Agreement, shall
be borne exclusively by the Company.

11



--------------------------------------------------------------------------------



 



     The parties have executed this Agreement effective as of the 1st day of
January, 2004.

         

      LSB BANCSHARES, INC.
 
       

     

--------------------------------------------------------------------------------


      By: Robert F. Lowe

      Its: Chairman, President and Chief Executive Officer
 
       

      RONALD E. COLEMAN
 
       

     

--------------------------------------------------------------------------------

12



--------------------------------------------------------------------------------



 



EXHIBIT A

WAIVER AND RELEASE AGREEMENT

This Waiver and Release Agreement reflects the promises, releases, understanding
and agreement made by RONALD E. COLEMAN (“Executive”) regarding the termination
of Executive’s employment with LSB BANCSHARES, INC. (the “Company”).



I.   Payment to Executive

Following the eighth day after the execution of this Release by Executive, the
Company agrees to pay to Executive the Severance Payments and reimburse
Executive for COBRA premiums as provided under Section 5 of that certain
Employment Continuity Agreement between Executive and the Company effective as
of            , less all required payroll tax withholdings.

Executive agrees and acknowledges that these payments constitute consideration
in addition to anything of value to which he or she would otherwise have been
entitled absent the execution of this Agreement. Other than the payment of said
amounts and any benefits due to Executive under existing retirement and fringe
benefits plans in which Executive is a participant, in accordance with the terms
of such plans, Executive shall not be entitled to any other payments or benefits
from the Company.



II.   Release and Waiver

For the consideration described herein, Executive hereby releases, waives, and
forever discharges the Company and all of their benefit plans, plan
administrators, agents, subsidiaries, affiliates, employees, officers,
shareholders, successors, and assigns (hereafter “the Releasees”) from any and
all liability, actions, charges, causes of action, demands, damages, attorneys’
fees, or claims for relief or remuneration of any kind whatsoever, whether known
or unknown at this time, arising out of or in any way connected with Executive’s
employment or the termination of his or her employment with the Company. These
include, but are not limited to, any claim (including related attorneys’ fees
and costs) under the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Worker’s
Adjustment and Retraining Notification Act, the Equal Pay Act, the Post Civil
War Civil Rights Act, or any other federal, state, or local law or ordinance,
and any claim for benefits or other claims under the Employee Retirement Income
Security Act, except those which relate to the payment of 401(k) benefits if
any, which Executive is entitled to receive. This waiver, release and discharge
also includes without limitation, any wrongful or unlawful discharge claims,
discipline or retaliation claims, any claims relating to any contract of
employment, whether express or implied, any claims related to promotions or
demotions, any claims for or relating to relocation, compensation including
commissions, short term or long term incentives, the 401(k) plan and the
management thereof, any claims for defamation, slander, libel, invasion of
privacy, misrepresentation, fraud, infliction of emotional distress, any claims
based on stress to the extent

 



--------------------------------------------------------------------------------



 



permitted by law, any claims for breach of any covenant of good faith and fair
dealing, and any other claims relating to Executive’s employment with the
Company and termination thereof.

This Waiver and Release Agreement (“Agreement”) does not apply to any claims or
rights that may arise under the Age Discrimination in Employment Act after the
date that this Agreement is signed.

Executive expressly waives all claims, including those which he or she does not
know or suspect to exist in her favor as of the date of this Agreement. As used
herein, the parties understand the word “claims” to include all actions, claims,
and grievances, whether actual or potential, known or unknown, and specifically
but not exclusively including all claims against the Company and the Releasees
arising from or relating to Executive’s employment with the Company, the
termination thereof or any other conduct by the Company or the Releasees
occurring on or prior to the date Executive signs this Agreement. All such
claims are forever barred by this Agreement whether they arise in contract or
tort or under a statute or any other law.

It is expressly understood and agreed by the parties that this Agreement is in
full accord, satisfaction and discharge of any and all doubtful and/or disputed
claims by Executive against the Releasees, and that this Agreement has been
signed with the express intent of extinguishing all claims, obligations, actions
or causes of action as herein described.



III.   Voluntary Agreement and Other Acknowledgments

Executive acknowledges that:



•   I have read this Waiver and Release Agreement, and I understand its legal
and binding effect. I am knowingly and voluntarily executing this Waiver and
Release Agreement of my own free will.   •   No other promises or agreements of
any kind have been made to or with me by any person or entity to cause me to
sign this Waiver and Release Agreement.   •   I have had the opportunity to
seek, and the Company has expressly advised me to seek, legal counsel prior to
signing this Waiver and Release Agreement.   •   I have been given at least
45 days from the date I received this form to consider the severance benefits
being offered to me and the terms of this Waiver and Release Agreement.   •   If
I am age 40 or more, on the date that I received a copy of this Waiver and
Release Agreement, I also received a description of:



  1)   The class, unit, or group of individuals whose employment is being
terminated as part of the same employment termination program (if any), the
eligibility factors for this program, and any time limits applicable to the
program; and     2)   The job titles and ages of all individuals covered under
the termination program (if any) and the ages of all individuals in the same job
classification or organizational unit who are not covered.

2



--------------------------------------------------------------------------------



 



•   I understand that in signing this Waiver and Release Agreement, I am waiving
and releasing all claims I have against the Company and the Releasees which have
arisen up to and including the date I execute this document, including without
limitation, those arising under the Age Discrimination In Employment Act of
1967, as amended.   •   I have been paid in full all wages, incentives, bonuses
and other compensation owed to me by the Company.   IV.   Revocation of Waiver
and Release Agreement

I understand that, if I am age 40 or more, I can change my mind and revoke my
signature on the Waiver and Release Agreement within seven days after signing it
by hand delivering notice of such revocation to the President of the Company. I
understand that, unless properly revoked by me during this seven-day period, the
release and waiver in the first section above will become effective seven days
after I sign the Waiver and Release Agreement.



V.   Non-Disparagement.

Executive represents and agrees that he or she has not, and will not, except to
the extent required by law, disparage or defame any person associated with the
Company, or any programs or services offered by or through the Company.



VI.   Complete Agreement.

Executive acknowledges that no representation, promise or inducement has been
made other than as set forth in this Agreement, and that he or she does not
enter into this Agreement in reliance upon any representation, promise or
inducement not set forth herein. This Agreement supersedes all prior
negotiations and understandings of any kind with respect to the subject matter
and contains all of the terms and provisions of the agreement between Executive
and the Company with respect to the subject matter hereof. Any representation,
promise or condition, whether written or oral, not specifically incorporated
herein, shall be of no binding effect.



VII.   Governing Law

This Agreement shall be governed by the Employee Retirement Income Security Act
and, where applicable, the law of the State of North Carolina.

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

RONALD E. COLEMAN
  Date



o   I have voluntarily elected to accept the benefits described herein and
execute this Waiver and Release Agreement prior to the end of the 45-day period
offered to me, and I have made this decision without coercion.

3



--------------------------------------------------------------------------------



 



Schedule to Exhibit 10.11:

The material details in which the Employment Continuity Agreement between LSB
Bancshares, Inc. (“Bancshares”) and each party listed below differs from the
filed Employment Continuity Agreement between Bancshares and Robert E. Coleman,
are as follows:



D.   Gerald Sink:   •   D. Gerald Sink is the party to his Employment Continuity
Agreement and Exhibit A thereto.

Robin A. Huneycutt:



•   Robin A. Huneycutt is the party to her Employment Continuity Agreement and
Exhibit A thereto; and   •   Section 3(g) provides for an annual base salary of
no less than $75,000.00.

Ronald W. Sink:



•   Ronald W. Sink is the party to his Employment Continuity Agreement and
Exhibit A thereto;   •   Section 3(g) provides for an annual base salary of no
less than $100,000.00; and   •   The following sentence is added to the end of
Section 6(c)(i):



    “The Company’s obligation to make the Executive’s right to receive payments
described in Section 5(b) (the “Severance Payments”) shall cease immediately in
the event the Executive violates the Covenant Not to Compete contained in
Section 6(c)(i).”

Joe W. Carroll:



•   Joe W. Carroll is the party to his Employment Continuity Agreement and
Exhibit A thereto; and   •   Section 3(g) provides for an annual base salary of
no less than $100,000.00.

 